United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chesapeake, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1126
Issued: February 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 19, 2021 appellant filed a timely appeal from a June 23, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish cervical
radiculopathy causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 23, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 17, 2021 appellant, then a 52-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed radiculopathy and pain in her arm and hands due
to factors of her federal employment, including casing and delivering mail for 24 years. She noted
that she first became aware of her condition and realized its relation to her federal employment on
October 9, 2019. On the reverse side of the claim form appellant’s supervisor, G.M., noted that
the employing establishment did not receive the form until May 6, 2021.
In support of her claim, appellant submitted a November 21, 2019 attending physician’s
report (Form CA-20) signed by Dr. Arthur Wardell, a Board-certified orthopedic surgeon, relating
appellant’s history of using her arms and hands to sort and deliver mail for over 24 years.
Dr. Wardell diagnosed cervical radiculopathy. He responded affirmatively that the diagnosed
condition was caused or aggravated by the reported employment activity. Dr. Wardell advised
that appellant could resume full-time regular work. In a duty status report (Form CA-17) of even
date, Dr. Wardell, advised that appellant could resume full-time work.
Appellant also submitted Form CA-17 and Form CA-20 reports dated January 29,
March 27, May 18, and December 3, 2020, and March 8, 2021 by Dr. Wardell. These forms
substantially reproduced the contents of the November 21, 2019 Form CA-17 and Form CA-20,
diagnosing cervical radiculopathy and advising that appellant could resume full-time work. In the
March 8, 2021 Form CA-20, Dr. Wardell noted that appellant underwent an x-ray and checked a
box marked “Yes” to indicate that the diagnosed condition was causally related to appellant’s
employment.
In a development letter dated May 18, 2021, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. In a separate development letter of even date, OWCP requested
that the employing establishment provide additional information including comments from a
knowledgeable supervisor and an explanation of appellant’s work activities. It afforded both
parties 30 days to respond.
Appellant subsequently submitted a May 21, 2021 Form CA-17 and Form CA-20 from
Dr. Wardell, diagnosing cervical radiculopathy and advising that appellant could resume full-time
work. On the Form CA-20, he checked a box marked “Yes” to indicate that the diagnosed
condition was causally related to appellant’s employment.
Appellant responded to OWCP’s development questionnaire on June 4, 2021, relating that
she had worked as a letter carrier for over 25 years, casing and delivering mail and packages for 8
to 12 hours each workday. She indicated that this required repeated movement of her neck, arms,
and hands, including twisting and turning her body and neck, reaching above her head and across
her body, and bending to push mail equipment and deliver packages. Appellant believed this work
contributed to tingling in her neck, shoulders, arms, and hands, which caused discomfort in her
everyday life and disrupted her sleep. Finally, appellant reported that she did not participate in
other activities that could have caused her condition.

2

By decision dated June 23, 2021, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that her medical condition was
causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors. 6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s). 9

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 66.

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish cervical
radiculopathy causally related to the accepted factors of her federal employment.
In Form CA-17 and Form CA-20 reports dated November 21, 2019, January 29, March 27,
May 18, and December 3, 2020, and March 8 and May 21, 2021, Dr. Wardell noted appellant’s
history of injury and diagnosed cervical radiculopathy. On each Form CA-20 he responded
affirmatively that the diagnosed condition was caused or aggravated by the reported employment
activity. However, Dr. Wardell did not offer any rationale to explain his opinion. The Board has
held that an opinion on causal relationship with an affirmative check mark, without more by way
of medical rationale, is insufficient to establish the claim. 10 With regard to the Form CA-17s,
Dr. Wardell did not provide any opinion on causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship. 11 Therefore, these reports are insufficient to
establish appellant’s occupational disease claim.
As appellant has not submitted medical evidence sufficient to establish that her cervical
radiculopathy is causally related to the accepted factors of her federal employment, the Board finds
that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish cervical
radiculopathy causally related to the accepted factors of her federal employment.

10

See A.A., Docket No. 21-0802 (issued December 27, 2021); C.S., Docket No. 18-1633 (issued December 30,
2019); D.S., Docket No. 17-1566 (issued December 31, 2018); Gary J. Watling, 52 ECAB 278 (2001).
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 7, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

